Michigan Territory

To the Hon1 the Judges of the Supreme Court for the Territory of Michigan.

The Humble petition of Rob1 Innis and Robert Grant, the particular and intimate friends and acquaintances of Francis Desforges, late a resident trader in the said Territory of Michigan sheweth—
That your Orators, have for some years past, been the equippers and fur-nishers of goods & merchandizes to the said Francis Desforges on credit, to trade and merchandize upon with Indians and others, persons residing with said Territory, for his profit and advantage, charging sd goods and merchandizes, to said Francis, at a reasonable profit upon the first cost and charges— Your orators further state that the said Francis did at all times, conduct his said Business in the said trade, with honor, order & perfect regularity, until about the month of June 1807 When unfortunately for the said Francis and all those any wise connected with him in business and particularly for your orators, his friends the said Francis Desforges was on or about said time attacked & visited with a grevious malady and sickness, which in its operations upon the mental faculties of the said Francis, has produced in him a derangement of mind and which disorder has operated and continues to operate upon the said Francis, by reason whereof he has here become and continues to be a Lunatic, & wholly unable of taking care of and managing himself or property— Your orators further state that they have for some time past, exerted themselves, & still continue to exert themselves, to restore the said Francis Desforges to the use of his mind & senses & to cure him *183of his said disorder of Lunacy, by calling to his assistance medical aid & by gentle & humane treatment, but without the least success— by reason whereof they have expended large sums of money and been at great trouble therein— And your orators further state that there is no well grounded hope that the said Francis will soon if ever recover of said Malady so as to be able to attend to the settlement and adjustment of his accounts and other his pecuniary affairs— And your Orators do further state that upon being informed that the said Francis was become a lunatic and incapable to attend to the safe keeping of his property and the transaction of business, your orators as the particular friends of the said Francis did immediately adopt measures for the temporary safety of his property, and to prevent the same being wholly wasted and destroyed which has caused them sundry expenses and much trouble—Your orators do further state that they are the principal if not sole creditors of the said Francis, and that the said Francis Desforges hath and is the owner of sundry articles of personal property, consisting of merchandizes, household furniture, Cattle, towit horses, cows, oxen hogs &c and likewise a house, all which said property lies and is situated within said Territory all which said property your orators hitherto & since the said Francis became a Lunatic, have exerted themselves to save and preserve for the use and benefit of the said Francis, his creditors friends & heirs and such other persons as may or shall be entitled to have and receive said property or the proceeds thereof— And further your orators do state that they have not been able to learn upon inquiry that the said Francis Desforges hath or ever had any kindred or relatives living within the Territory or the United States and they verily believe, that if any kindred he hath they must live in the Province of lower Canada, which was the former place of residence of the said Francis as they have understood from the said Francis—•
Wherefore, your orators the particular and intimate friends of the said Francis Desforges, whom they state and declare to be a lunatic, [pray] that such proceedings may be ordered and had, by the decree of this Hon1 Court, touching the lunacy of the said Francis charged in this their Bill, as by the Hon1 Court shall be deemed proper & expedient to ascertain the fact whether the said Francis Desforges is a Lunatic, non compos, Idiot, or of sound mind and whether the said Francis is or is not capable or ought to be intrusted with the care and managem1 of himself and property— And that such other steps and orders herein may be made and passed as law & Justice may require & warrant, touching the facts stated in your orators Bill afores'1 And as in duty Bound your orators will ever pray—
Robert Innis & Robert Grant by
Sol. Sibley their AN
*184Detroit District towit
Be it remembered that personally appeared before me the undersigned one of the Justices of the peace for the District of Detroit Robert Grant who being duly sworn deposeth and saith that the material facts stated in the within Bill, are substantially true & correct to the best of the deponents knowledge & belief—& further saith not— Sworn before me
Robt Grant
Peter Audrain J.P.D.D.
Verdict of the jury on an inquisition &c—&c filed 20th octber 1807.
[Case 87, Paper 2]
Inquisition indented taken in the Supreme Court of the Territory of Michigan this twentieth day of October one thousand eight hundred seven.
We of the jury sworn to enquire concerning the lunacy of Francis Des Forges on our oaths do find that the said Francis Des Forges is at this time a lunatic and person of unsound mind.
In witness whereof we have hereunto set our hands and seals the day and year above written.




[In the handwriting of Solomon Sibley]


{In the handwriting of Solomon Sibley]


[In the handwriting of Augustus B. Woodward]